DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Status of Claims
Claims 1 and 13 are pending. Claim 1 have been amended.  Claims 2-12 have been canceled.  

Response to Arguments
Applicant's arguments filed 02-28-2022 have been fully considered but they are not persuasive.

Applicant argues on page 4 that: 
“Claim 1 was rejected under 35 U.S.C. § l 12(a) as failing to comply with the written description requirement.
In response to this rejection, Applicant submits that since the specification provides support for the feature "the capacitor of the oscillating circuit is constituted by the coating of the electrode," this rejection should be withdrawn. 
In particular, paragraph [0034] describes that the capacitor 10 does not need to be constituted by a discrete electrical component, but can be the effect of another component of the battery cell 4, thus "the other component is, for example, an electrode film which constitutes at least one of the electrodes 8, or a coating, specifically of one of the electrodes 8." Thus, the specification of the present application explicitly provides support for the capacitor being constituted by the coating of the electrode.”

Examiner respectfully disagrees to argument  that the specification provides support for the feature "the capacitor of the oscillating circuit is constituted by the coating of the electrode,".  Paragraph 0034 notes “The coil 11 or the inductance thereof and/or the capacitor 10 or the capacitance thereof, do not necessarily need to be constituted by a discrete electrical component, but can be the effect of another component of the battery cell 4. In other words, for example, a component of the battery cell 4 which would be present in any event can be employed as the inductance or capacitance. The other component is, for example, an electrode film which constitutes at least one of the electrodes 8, or a coating, specifically of one of the electrodes 8.”  
Examiner understands that coil and/or the capacitor do not need to be constituted (i.e. being part of a whole) by a discrete (i.e. an individually separate or distinct as an electrical component), and further describes the meaning using “in other words” wherein it says there can be one component or inductance or capacitance and another component be the film coating the electrode wherein it can be further implied that there is a distinction between the electrical components and the portion that is doing the coating.
1. Par 0018 notes “at least a part of the temperature sensor is configured as a coating of the electrode.” 
2.Par 0023 notes “in a further embodiment of the invention, that the component of the battery cell is a coating or an electrode film of the battery cell.”

The specifications support that 1. temperature sensor is configured as a coating of the electrode. which is understood to mean that the temperature sensor is shaped or put together in  particular form as a thin layer cover the electrode. what part of the sensor is coating the electrode is not disclosed wherein one of ordinary skill in the art cannot make the determination of how or if the capacitor is able to or is coating the electrode.
The specifications support that 2. the component of the battery cell is a coating or an electrode film of the battery cell. wherein a component of the cell is a film that would an can coat an electrode. there is not support in the specifications that states how a capacitor can or does coat an electrode.
Therefore the specification gives an example of how a film can coat an electrode wherein the film is known to be used to cover/coat things one of ordinary skill would understand but for a capacitor to be able to act as a coating needs further explanation.  the terms constituted and coating by a capacitor leave question to what is being claimed and how it is done. In result the limitation of “at least the capacitor of the oscillating circuit is constituted by the coating of the electrode” and the amended limitation of  “the at least the capacitor of the oscillating circuit is configured as a coating of the electrode” is failing to comply with the written description requirement.

Applicant argues on page 5 that: 
“none of the cited references teaches or suggests a capacitor of an oscillating circuit being configured as a coating of an electrode of a battery cell. Thus, even if the teachings of the cited references were combined, the combination would still fail to teach or suggest this limitation of claim 1” 
Examiner respectfully disagrees.  as noted above part of the temperature sensor is  coating.  what part is not disclosed.  As noted in office action a part of temperature sensor is configured a coating.  the limitation claim give elements of the temperature sensor to have a inductor and a capacitor.  Examiner uses Prior art to substitute the temperature sensor of Sisk to have the temperature sensor claimed.  thus the temperature sensor would still coat the electrode.
Therefore Sisk in view of Koshimzu, Teggatz and Hakker teach “at least the capacitor of the oscillating circuit is configured as a coating of the electrode.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 lines 17-18 claim “at least the capacitor of the oscillating circuit is configured as a coating of the electrode”.

Examiner cites in the application that: 
Paragraph 0018 notes “at least a part of the temperature sensor is configured as a coating of the electrode”; 
Paragraph 0023 note “the component of the battery cell is a coating or an electrode film of the battery cell”; 
Paragraph 0032 “at least a part of the temperature sensor 5 is configured as a coating of the electrodes. It can further be seen that the temperature sensor 5 includes at least one electrical oscillating circuit 9 for the detection of temperature”; and 
Paragraph 0034 note “a component of the battery cell 4 which would be present in any event can be employed as the inductance or capacitance. The other component is, for example, an electrode film which constitutes at least one of the electrodes 8, or a coating, specifically of one of the electrodes 8”.

Examiner understands that coil and/or the capacitor do not need to be constituted (i.e. being part of a whole) by a discrete (i.e. an individually separate or distinct as an electrical component), and further describes the meaning using “in other words” wherein it says there can be one component or inductance or capacitance and another component be the film coating the electrode wherein it can be further implied that there is a distinction between the electrical components and the portion that is doing the coating.
1. Par 0018 notes “at least a part of the temperature sensor is configured as a coating of the electrode.” 
2.Par 0023 notes “in a further embodiment of the invention, that the component of the battery cell is a coating or an electrode film of the battery cell.”

The specifications support that 1. temperature sensor is configured as a coating of the electrode. which is understood to mean that the temperature sensor is shaped or put together in  particular form as a thin layer cover the electrode. what part of the sensor is coating the electrode is not disclosed wherein one of ordinary skill in the art cannot make the determination of how or if the capacitor is able to or is coating the electrode.
The specifications support that 2. the component of the battery cell is a coating or an electrode film of the battery cell. wherein a component of the cell is a film that would an can coat an electrode. there is not support in the specifications that states how a capacitor can or does coat an electrode.
Therefore the specification gives an example of how a film can coat an electrode wherein the film is known to be used to cover/coat things one of ordinary skill would understand but for a capacitor to be able to act as a coating needs further explanation.  the terms constituted and coating by a capacitor leave question to what is being claimed and how it is done. In result the limitation of “the at least the capacitor of the oscillating circuit is configured as a coating of the electrode” is failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Sisk et al. US 9,356,327 in view of Koshimzu US 2003/0012255, Teggatz et al. US 2013/0181724, Haker et al. US 4,187,462 and Hanamura US 5699224.

Regarding claim 1, Sisk teaches:
A high-voltage battery for a motor vehicle, 
comprising: 
at least one battery cell for storing electrical energy (Fig 4A-4B); and 
at least one temperature sensor (Fig 4A #404 Fig 4B #412), 
by which a temperature of the battery cell is detectable (Col 4 lines 33-36 “a temperature sensor, a voltage sensor, a pressure sensor, or any other sensor configured to sense a cell condition”), 
wherein the temperature sensor is arranged within the battery cell (Fig 4A #404 and 302 Fig sensor within cell),
the battery cell comprises a housing (cells have their own separator housing. Fig 2 #208 and Fig 3 # 308 Col 4 lines 15-20 “Cells 302 are aligned in series and cell terminals 304 of adjacent cells 302 are connected by inter-cell connectors 306, which are shown to bridge over housing cell separators 308, which can be part of a mono bloc container”) having at least one location space (in-situ sensor location is the location space of the cell. Fig 3 #303 and Fig 4 #408, and 404; Col 4 lines 30-35 “Cells 302 are aligned in series and cell terminals 304 of adjacent cells 302 are connected by inter-cell connectors 306, which are shown to bridge over housing cell separators 308, which can be part of a mono bloc container.”), 
an electrolyte of the battery cell and the temperature sensor are accommodated in the location space (Fig 4B #412 temperature sensor and 418 electrolyte in cell which is in location space),

the battery cell comprises at least one electrode  which is arranged in the location space (Fig 4A #410 Electrode in location space),
the temperature sensor is arranged in the location space (Fig 4A # 404 sensor and #410 electrode in cell and cell in location space Fig 2 #208), 

Even though Sisk teaches:
the temperature sensor comprises at least one circuit (temperature sensor is a circuit Col 4 lines 42-47 “FIGS. 4A-B, a microsensor integrated circuit (IC) chip may be used as a sensor, and includes supporting electronic functions. In one embodiment, in case of a temperature sensor, the IC chip includes a temperature sensor head.”),
Sisk does not explicitly teach:
the temperature sensor comprises at least one oscillating circuit,
Koshimizu teaches:
the temperature sensor comprises at least one oscillating circuit (LC circuit has capacitor and inductor coil to detect temperature wherein the LC circuit is an oscillation circuit Fig 1 #1; Par 0049 “The LC circuit 1 is, as the need arises, formed one or more on prescribed positions on the dummy wafer DW, thereby enabling to detect the temperatures” Par 0052 “an oscillator is configured to take in even an external conductor as part of load thereof. Accordingly, when electric energy oscillated in the oscillator”),
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify/substitute the temperature sensor comprising the circuit taught by Sisk to have at least one oscillating circuit taught by Koshimizu for the purpose of accurate temperature measurement (Refer to Par 0005) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008)

Even though Sisk in view of Koshimizu teach:
the temperature sensor comprises at least one oscillating circuit as noted above.
Sisk in view of Koshimizu do not teach:
by which the temperature is detectable by reference to detuning of the oscillating circuit associated with action of temperature, and 
Teggatz teaches:
wherein the temperature sensor (par 0015 “temperature sensor) comprises at least one oscillating circuit (circuit generating resonant frequency; see par 0016 “resonant frequency”; Fig 1 #100 with #122 a coil and capacitor which creates an oscillating circuit.), 
by which the temperature is detectable by reference to detuning of the oscillating circuit associated with action of temperature (par 0016 “measuring at least one detuned temperature state”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify temperature sensor taught by Sisk in view of Koshimizu to have temperature sensor taught by Teggatz for the purpose of improving and having efficient detection. (Refer to par 0003) 
Even though Koshimizu of the combined teaching of Sisk in view of Koshimizu and Teggatz teach a capacitor of the oscillating circuit (Fig 1 #3) as noted above; and 
Teggatz teaches the detuning of the oscillator circuit.

The combined teaching of Sisk in view of Koshimizu and Teggatz do not explicitly teach: 
the detuning of the oscillator circuit is based on at least one of a dielectric constant and a permittivity of a capacitor, 
Haker teaches:
detuning is based on at least one of a dielectric constant and a permittivity of a capacitor. 
(Col 4 lines 35-40 “The electrical property, the change of which causes the L-C oscillation range to be detuned, can therefore be the dielectric constant or the permeability of the measurement volume”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify detuning taught by the combined teaching of Sisk in view of Koshimizu and Teggatz to be detuned as taught by Haker for it is known that capacitive properties of a capacitor are already based on properties such as a different dielectric constant and different permeability (Refer to Col 4 lines 402-45) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Even though Sisk of the combined teaching of Sisk in view of Koshimizu and Teggatz teach:
the temperature sensor is constituted by the coating of the electrode (the coating is coating the electrodes and is coating the temperature sensor. Fig 4A-B; Col 4 lines 45-50 “a conductive coating is applied to mandrel 406 to form the electrode leads and connect temperature sensor 404”); and
Koshimizu of the combined teachings teaches the capacitor of the oscillating circuit as noted above.

The combined teaching of Sisk in view of Koshimizu and Teggatz and Haker do not explicitly teach:
at least the capacitor of the oscillating circuit is configured as a coating of the electrode.  
Hanamura teaches:
the capacitor is configured as a coating of the electrode.  
 (Col 2 lines 60-65 “the end portion of the dielectric layer adjacent the end electrode is completely covered by the capacitor electrode.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify The combination of Sisk in view of Koshimizu, Teggatz and Haker to include that the capacitor is configured as a coating of the electrode taught by Hanamura for the purpose of mitigating moisture issues. (Refer to Col 2 lines 60-68)

Regarding claim 13, Sisk teaches:
A motor vehicle, comprising at least one high-voltage battery (Col 7 lines 25-30 “multiple vehicle generations, such as advanced electric vehicles. The UESS battery technology is fully compatible with future battery chemistries as well as the existing manufacturing technologies. The technologies for the UESS batteries are highly compatible with the manufacturing infrastructure already in place in the automotive industry.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859